UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2197


TATYANA A. BABAKAEVA,

                Plaintiff – Appellant,

          v.

CHRISTIE M. WILSON; WILSON & WILSON, P.C.,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:09-cv-00058-RAJ-FBS)


Submitted:   April 29, 2011                  Decided:   May 17, 2011


Before NIEMEYER, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tatyana A. Babakaeva, Appellant Pro Se.               James Harrell
Shoemaker, Jr., PATTEN, WORNOM, HATTEN &           DIAMONSTEIN, LC,
Newport News, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Tatyana    A.    Babakaeva          appeals   the     district     court’s

order granting summary judgment to Defendants * in this action

raising        several     claims        in        connection        with    Defendants’

representation of Plaintiff in a divorce proceeding.                              We have

reviewed the record and find no reversible error.                           Accordingly,

we   affirm      for     the    reasons       stated    by     the    district     court.

Babakaeva       v.     Wilson,     No.        4:09-cv-00058-RAJ-FBS           (E.D.     Va.

Sept. 23, 2010).           We dispense with oral argument because the

facts    and    legal    contentions      are       adequately       presented     in   the

materials      before     the    court    and       argument    would       not   aid   the

decisional process.

                                                                                  AFFIRMED




     *
       Babakaeva named as Defendants Paul H. Wilson and Wilson &
Wilson, P.C.    Paul Wilson died after entry of the district
court’s final order.   His personal representative, Christie M.
Wilson, was substituted as a party to this appeal.



                                               2